Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an interview with Gary Solomon (44,347) on March 29, 2021 and March 31, 2021.
The application has been amended as follows: 
LISTING OF CLAIMS

1. (Currently Amended) A method comprising: 
determining, by a first server, a retail store in which products are available for a user to purchase in response to a user interacting with a user interface of a mobile device; 
generating, by a second server, a plurality of real-time bidded aggregate deal offers having respective aggregated deal values available to the user for products located within the retail store, at least one of the real-time bidded aggregate deal offers being aggregated from a first real-time bidded deal offer having a first deal value to be applied to the cost of a product from a first bidder and from a second real- time bidded deal offer having a second deal value to be applied to the cost of the product from a second bidder, the first real-time bidded deal offer from the first bidder and second real-time bidded deal offer from the second bidder being consolidated into one real-time bidded deal offer to form an individual real-time bidded aggregated deal offer having an aggregated deal value to be applied to the cost of the product; 
executing, by the second server in response to the user interacting with the user interface of the mobile device, a real-time auction that receives the aggregated deal values as bids for the real-time auction to generate a ranked list of real- time bidded aggregate deal offers as a function of the respective aggregated deal values for the products located within the retail store submitted to the real- time auction; 
communicating, by the first server to the mobile device of the user via a communications network, the ranked list of real-time bidded aggregate deal offers inclusive of selectable real-time bidded aggregate deal offers of the products being sold at the retail store for the user to select; responsive to the user selecting a real-time bidded aggregate deal offer of a product from the ranked list of real-time bidded aggregate deal offers being displayed on the mobile device to view the selected real-time bidded aggregate deal offer, automatically storing, by the mobile device in non-transitory memory, the viewed real-time bidded aggregate deal offer of the product to be applied to a cost of the product; responsive to a check out request at the mobile device, generating, by the mobile device, data inclusive of the selected real-time bidded aggregate deal offer; and applying, by a third server, the selected real-time bidded aggregate deal offer to reduce the cost of the product to which the selected real-time bidded aggregate deal offer is associated.  

2. (Previously Presented) The method according to claim 1, 
wherein generating data includes generating, by the mobile device, an indicia inclusive of the real-time bidded aggregate deal offer.  

3. (Previously Presented) The method according to claim 2, 
wherein generating the indicia, by the mobile device, includes generating the indicia inclusive of multiple real-time bidded aggregate deal offers that were selected by the user to be viewed on the mobile device and stored thereon, wherein each of the multiple real-time bidded aggregate deal offers were automatically saved in response to the user selecting the respective real-time bidded aggregate deal offers to view the aggregate deal value to be applied to the cost of the product.  

4. (Previously Presented) The method according to claim 1, further comprising 
ranking, by the second server, the real-time bidded aggregate deal offers by using multiple factors, wherein at least one of the factors is non-financial.  



wherein the selectable ranked list includes highest value real-time bidded aggregate deal offers listed higher than real-time bidded aggregate deal offers of lower value, and is scrollable such that additional real-time bidded aggregate deal offers that are not initially displayed are able to be viewable when the selectable list is scrolled by the user, and further comprising storing, by the mobile device, real-time bidded deal offers in the list responsive to becoming viewable on the mobile device.  

6. (Previously Presented) The method according to claim 1, further comprising, 
responsive to the user selecting the real-time bidded aggregate deal offer from the selectable ranked list, displaying, by the mobile device, the selected real-time bidded aggregate deal offer 

7. (Previously Presented) The method according to claim 6, further comprising: 
executing, by the second server, a second real-time auction for second real-time aggregate deal offers submitted to the second real-time auction to be displayed adjacent to the selected real-time bidded aggregate deal offer being associated with and displayed to produce a second ranked list from the second real-time aggregate deal offers; and 
wherein displaying, by the mobile device, the selected real-time bidded aggregate deal offer 

8. (Previously Presented) The method according to claim 6, further comprising
automatically storing, by the mobile device, a real-time bidded aggregate deal offer of any of the selectable real-time bidded aggregate deal offers selected by the user to view.  



wherein generating the data by the mobile device includes: generating a QR code for the POS to read; and displaying the QR code on the mobile device for the POS to read.  

10. (Previously Presented) The method according to claim 9, further comprising: 
determining, by the mobile device, that too many real-time bidded aggregate deal offers to be applied to a single QR code have been stored; in response to determining that too many real-time bidded aggregate deal offers have been stored, generating, by the mobile device, a plurality of QR codes to accommodate all of the real-time bidded aggregate deal offers; and displaying the plurality of QR codes on the mobile device for the POS to read.  

11. (Original) The method according to claim 10, 
wherein displaying the plurality of QR codes on the mobile device includes simultaneously displaying the plurality of QR codes on the mobile device for the POS to read.  





































23. (Previously Presented) The method according to claim 1, further comprising
computing the aggregated deal value of each of the first real-time bidded offer and the second real- time bidded offer as a function of one or more variable scale factors that are unknown to the first and second bidders.  



Reasons for Allowance
Claims 1-11 and 23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
Claims are eligible under 35 USC 101.  Claims 1-11 and 23 describe the abstract idea of saving aggregated deal offers to a product selected by a user to be applied at a point of sale of a retail store. However claims 1-11 and 23 recite additional elements that integrate the judicial exception into a practical application (Step 2A: YES). See “The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) published in January 2019” which states that limitations that are indicative of integration into a practical application include: “Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.”  The techniques described herein can go beyond the limitations and disadvantages of conventional methods of saving deal offers to be applied to the point of sale of a retail store.
Based on this disclosure, the Examiner considers this indicative of an integration into a practical application. The Examiner notes that the additional limitations are included in the pending claim language, and based on said disclosure in the specification, it is clear that these steps being performed represent a solution to the described problems earlier in the specification.
With regard to the previous rejection under 35 USC 103, none of the prior art, neither singularly nor in combination show: “generating, by a second server, a plurality of real-time bidded aggregate deal offers having respective aggregated deal values available to the user for products located within the retail store, at least one of the real-time bidded aggregate deal offers being aggregated from a first real-time bidded deal offer having a first deal value to be applied to the cost of a product from a first bidder and from a second real- time bidded deal offer having a second deal value to be applied to the cost of the product from a second bidder, the first real-time bidded deal offer from the first bidder and second real-time bidded deal offer from the second bidder being consolidated into one real-time bidded deal offer to form an individual real-time bidded aggregated deal offer having an aggregated deal value to be applied to the cost of the product”
After an exhaustive search, the only pertinent reference that the Examiner can consider is the prior art reference of previously cited Grigg et al. (2014/0006165) taught “the system automatically receives input that the user has entered the store when an application for presenting offers is accessed by the user or mobile device .” Grigg also taught “determine the one or more offers for one or more products associated with the one or more product identifiers based at least partially on the comparison of the one or more product identifiers to the at least one rule; ( e) present to the consumer, via the user interface, the one or more offers before the consumer initiates the purchase of the one or more products at an online point of transaction; (f) receive input from the consumer accepting the one or more offers.”  But did not teach “the first real-time bidded deal offer from the first bidder and second real-time bidded deal offer from the second bidder being consolidated into one real-time bidded deal offer to form an individual real-time bidded aggregated deal offer having an aggregated deal value to be applied to the cost of the product.” 
Newly Found Faith et al. did not teach the limitations. Duty et al. (WO 2013/188409 Al) teaches a process for determining ranked candidate offers for a geographic area of merchants that are transmitted to a user device. Faith et al. did not teach “the first real-time bidded deal offer from the first bidder and second real-time bidded deal offer from the second bidder being consolidated into one real-time bidded deal offer to form an individual real-time bidded aggregated deal offer having an aggregated deal value to be applied to the cost of the product.
Lastly, an exhaustive non patent literature search was conducted and found: “Know What Your Customers Want Before They Do” by Thomas H. Davenport, Leandro DalleMule, and John Lucker (December 2011). This reference teaches using a user’s location to send targeted offerings. This reference does not teach “the first real-time bidded deal offer from the first bidder and second real-time bidded deal offer from the second bidder being consolidated into one real-time bidded deal offer to form an individual real-time bidded aggregated deal offer having an aggregated deal value to be applied to the cost of the product.”
The above limitations, in combination with the additional limitations as recited in each of the independent claims, renders the claims novel and unobvious.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to RASHIDA R SHORTER whose telephone number is (571)272-9345.  The Examiner can normally be reached on Monday- Friday from 8am- 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	

	/RASHIDA R SHORTER/             Examiner, Art Unit 3681